1

2

3

4

5

6

7                          UNITED STATES DISTRICT COURT

8                         EASTERN DISTRICT OF CALIFORNIA

9

10       PACIFIC COAST HORSESHOEING        No. 2:17-cv-02217-JAM-GGH
         SCHOOL, INC.; BOB SMITH; and
11       ESTEBAN NAREZ,
12                   Plaintiffs,           ORDER DENYING MOTION TO DROP
                                           PLAINTIFF ESTEBAN NAREZ
13            v.
14       DEAN GRAFILO, et al.,
15                    Defendants.

16           Before the Court is Esteban Narez’s (“Narez” or “Plaintiff”)

17   Motion for an order granting his request to be dropped as a

18   plaintiff pursuant to Fed. R. Civ. P. 21.       Mot. to Drop (“Mot.”),

19   ECF No. 37.     Defendants oppose this motion.    Opp’n, ECF No. 41.

20   Plaintiff replied.     Reply, ECF No. 42.     For the reasons set forth

21   below, the Court DENIES Plaintiff’s Motion.1

22                                  I.BACKGROUND

23           In October 2017, Plaintiff joined Pacific Coast Horseshoeing

24   School (“PCHS” or the “School”) and its owner, Bob Smith

25   (“Smith”) in filing this lawsuit challenging California’s Private

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for June 8, 2021.
                                      1
1    Postsecondary Education Act of 2009 (the “Act”), CAL. EDUC. CODE

2    §§ 94800 et seq. on First Amendment grounds.       See generally

3    Compl., ECF No. 1.   PCHS wanted to admit Narez – who dropped out

4    of high school and did not subsequently earned his high school

5    diploma or GED – but could not because he did not meet the Act’s

6    ability-to-benefit requirements for enrollment at a private

7    postsecondary educational institution.      Id. at 7–8 ¶¶ 63–64, 75-

8    77.   This lawsuit followed, seeking injunctive relief and a

9    judicial declaration that the ability-to-benefit requirement is

10   unconstitutional.    Id. at 11-12.

11         In April 2018, the Court dismissed the lawsuit.      See

12   Dismissal Order, ECF No. 21.     In June 2020, the Ninth Circuit

13   reversed and remanded.     See USCA Opinion, ECF No. 29.      In August

14   2020, the parties commenced discovery.     Opp’n at 4.     PCHS and

15   Smith timely responded to Defendants’ written discovery requests,

16   but Narez did not.   Id.    In March 2021, the parties agreed to

17   extend the case schedule to give Narez more time to respond to

18   these outstanding discovery requests.      See Stipulation, ECF No.

19   34.   On April 19, 2021, Defendants noticed Narez’s deposition for

20   May 19, 2021.   Opp’n at 4.
21         On April 28, 2021, Narez filed the present Motion to

22   withdraw as a plaintiff.      See generally Mot.   His life

23   circumstances have changed in the three and a half years since

24   the filing of the lawsuit; specifically, he is now “dealing with

25   family health issues . . . has moved away from his last known

26   address, no longer wishes to remain a party or seek relief from
27   this Court, and has ceased communication with his attorneys in

28   this action.”   Id. at 2.
                                          2
1                                II.   OPINION

2        A.   Legal Standard

3        Federal Rule of Civil Procedure 21 governs the addition or

4    withdrawal of parties, providing that “on motion or on its own,

5    the court may at any time, on just terms, add or drop a party.”

6    Fed. R. Civ. P. 21.   Courts considering requests to add or

7    withdraw a party pursuant to Rule 21 must determine “whether such

8    action will prejudice the non-moving party, and whether it will

9    serve to avoid multiplicity of suits.”      Heilman v. Cook, No. 14-

10   cv-1412-JLS(MDD), 2017 WL 727672 at *1-2 (S.D. Cal. Feb. 24,

11   2017)(internal citation omitted).       Thus, “prejudice to the non-

12   moving party will defeat a Rule 21 motion.” Sable Commc’ns of

13   Cal. Inc. v. Pac. Tel. & Tel. Co., 890 F.2d 184, 191 n.13 (9th

14   Cir. 1989) (internal citations omitted).

15       A plaintiff generally “should not be compelled to litigate

16   if [he] doesn’t wish to.”    In re Tezos Sec. Litig., No. 17-cv-

17   06779-RS, 2019 WL 2183448, at *2 (N.D. Cal. Apr. 8, 2019)

18   (internal citations omitted); see also In re Snap Inc. Sec.

19   Litig., 394 F.Supp.3d 1156, 1157 (C.D. Cal. 2019).       However, “a

20   district court’s discretion to permit substitutions or additions
21   of parties is not a requirement that it do so.”      Mendoza v.

22   Nordstrom, Inc., 865 F.3d 1261, 1266 (9th Cir. 2017).

23       B.   Analysis

24       Defendants contend they would be prejudiced if Plaintiff

25   were permitted to withdraw before he responded to outstanding

26   discovery requests.   Opp’n at 5-12.     First, they point out the
27   operative complaint continues to rely extensively on allegations

28   regarding Plaintiff; and indeed, Plaintiff remains the only
                                         3
1    person identified in the complaint as subject to the enrollment

2    prerequisite.     Id. at 1.   Obtaining party discovery from

3    Plaintiff is therefore necessary to test the allegations

4    concerning him.    Id. at 6-7 (listing paragraphs 72, 73, 77-80 of

5    the complaint as requiring discovery from Narez).       Second,

6    Defendants argue that Plaintiff is in unique possession of

7    information directly relevant to whether the challenged

8    enrollment prerequisite serves any governmental interest and

9    whether it does so in an appropriately tailored manner.        Id. at 7

10   (citing to Pac. Coast Horseshoeing Sch. v. Kirchmeyer, 961 F.3d

11   1062, 1068 (directing this Court to apply some form of heightened

12   scrutiny to Plaintiffs’ challenge)).       Defendants therefore argue

13   that party discovery from Plaintiff is also essential to their

14   defense that the enrollment prerequisite satisfies heightened

15   scrutiny.   For these reasons, prejudice would result if Plaintiff

16   withdrew and they were instead forced to resort to third-party

17   discovery under Rule 45.      Id. at 9-10.

18       Plaintiff responds that the fact that he has discoverable

19   information about factual allegations is not a ground for denying

20   the Motion and that if that were the standard, such motions to
21   drop would be “ungrantable.”     Reply at 1.    To support this

22   contention, Plaintiff distinguishes one of Defendants’ cited

23   cases, In re Exxon Valdez, 102 F.3d 429, 432 (9th Cir. 1996).

24   Reply at 2; see also Opp’n at 9.        However, In re Exxon Valdez is

25   of little utility to either party because Rule 21 was not at

26   issue in that case.    Rather the discussion there was limited to
27   voluntary dismissal under Rules 42(a)(2) and 37.        See In re Exxon

28   Valdez, 102 F.3d at 432-433.
                                         4
1        Significantly, Plaintiff did not submit a declaration in

2    support of this Motion.     See generally Mot.   The Motion is based

3    solely upon his counsel’s declaration.     Id.   Nor did Plaintiff

4    seek leave to amend the complaint in conjunction with this

5    Motion.   Id.   Rather, the reply brief merely notes that “any

6    perceived prejudice to Defendants from dropping Esteban can be

7    addressed by [the Court] directing those remaining Plaintiffs to

8    amend their complaint to remove the allegations that cannot be

9    proved without Esteban’s testimony.”     Reply at 3.   This is

10   insufficient.   Specifically, this statement fails to meaningfully

11   address Defendants’ contention that they would be prejudiced by

12   Plaintiff’s withdrawal; and prejudice to the non-moving party

13   defeats a Rule 21 motion.     See Sable Commc’ns of Cal. Inc., 890

14   F.2d at 191 n.13 (internal citations omitted).

15       Finally, Defendants raise an argument that “the

16   circumstances and timing of [Plaintiff’s] withdrawal warrant

17   special consideration.”     Opp’n at 9 (citing to In re Snap Inc.

18   Sec. Litig., 394 F.Supp.3d at 1157-1158(denying lead plaintiff’s

19   attempt to withdraw on a delayed basis)).     Here, Plaintiff is

20   attempting to withdraw years after the complaint was filed, after
21   the Ninth Circuit has already relied upon his participation in

22   reversing a prior dismissal of the case, and after written

23   discovery requests have been propounded and his deposition has

24   been noticed.   Opp’n at 2, 8-9.    Using Rule 21 as a shield to

25   avoid discovery obligations is improper.     However, without a

26   declaration from Plaintiff setting forth his reasons for
27   withdrawing or a proposed amended complaint that removes all

28   allegations or references to Esteban, the Court cannot assess
                                        5
1    whether this Rule 21 Motion is being used in such a manner.

2         In the absence of such a declaration or proposed amended

3    complaint and in the absence of any meaningful effort to

4    demonstrate that Defendants would not be prejudiced by his

5    withdrawal, Plaintiff’s Rule 21 motion to be dropped as a party

6    fails.

7                             III.   ORDER

8         For the reasons above, the Court DENIES Plaintiff’s Motion

9    without prejudice.

10        IT IS SO ORDERED.

11   Dated: June 28, 2021

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                      6
